          Case 1:18-cr-00207-NONE-SKO Document 348 Filed 05/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   ROSS PEARSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-207-NONE
12
                                  Plaintiff,             STIPULATION TO EXTEND MOTIONS
13                                                       DEADLINES; FINDINGS AND ORDER
                            v.
14
     FRANCISCO LIZANO, ET AL.,
15
                                  Defendants.
16

17
                                                STIPULATION
18
            1.      In early March 2020, the Court signed an order continuing trial in this matter and setting
19
     the following deadlines for Motions in Limine:
20
                    a)     All motions, including substantive motions and motions in limine, shall be filed
21
            no later than May 15, 2020.
22
                    b)     Opposition to motions shall be filed no later than May 29, 2020.
23
                    c)     Replies shall be filed no later than June 5, 2020.
24
                    d)     The Court will hold a hearing on all motions on June 12, 2020, at 8:30 a.m.
25
            2.      Since that time, the global COVID-19 pandemic has substantially affected the ability of
26
     the parties to prepare motions in limine. In addition, other cases with pressing coronavirus-related
27
     issues have required all counsel to deal with these time-sensitive issues. As such, counsel believe the
28
      STIPULATION TO EXTEND MOTIONS DEADLINES;           1
      [PROPOSED] FINDINGS AND ORDER
30
         Case 1:18-cr-00207-NONE-SKO Document 348 Filed 05/15/20 Page 2 of 4


 1 current motions schedule should be modified to reflect these new difficulties that were unforeseen at the

 2 time this Court issued the scheduling order.

 3          3.     Counsel therefore agree and stipulate that the following motions schedule shall apply as

 4 to motions in limine:

 5                 a)      All motions, including substantive motions and motions in limine, shall be filed

 6          no later than May 29, 2020.

 7                 b)      Opposition to motions shall be filed no later than June 12, 2020.

 8                 c)      Replies shall be filed no later than June 19, 2020.

 9                 d)      The Court will hold a hearing on all motions on June 26, 2020, at 8:30 a.m.

10          IT IS SO STIPULATED.

11
     Dated: May 14, 2020                                     MCGREGOR W. SCOTT
12                                                           United States Attorney
13
                                                             /s/ ROSS PEARSON
14                                                           ROSS PEARSON
                                                             Assistant United States Attorney
15

16

17

18

19

20
21

22

23

24

25

26
27

28
      STIPULATION TO EXTEND MOTIONS DEADLINES;           2
      [PROPOSED] FINDINGS AND ORDER
30
        Case 1:18-cr-00207-NONE-SKO Document 348 Filed 05/15/20 Page 3 of 4

     Dated: May 14, 2020                            /s/ E. MARSHALL HODGKINS
 1                                                  E. MARSHALL HODGKINS,
                                                    III
 2
                                                    Counsel for Defendant
 3                                                  FRANCISCO LIZANO
                                                    (authorized by email on May 14,
 4                                                  2020)
 5   Dated: May 14, 2020                            /s/ BARBARA O’NEILL
                                                    BARBARA O’NEILL
 6
                                                    Counsel for Defendant
 7                                                  JEFFERSON GUEVARA
                                                    (authorized by email on May 14,
 8                                                  2020)
 9
     Dated: May 14, 2020                            /s/ MICHAEL J. AED
10
                                                    MICHAEL J. AED
11                                                  Counsel for Defendant
                                                    EVER MEMBRENO
12                                                  (authorized by email on May 14,
                                                    2020)
13
     Dated: May 14, 2020                            /s/ W. SCOTT QUINLAN
14                                                  W. SCOTT QUINLAN
15                                                  Counsel for Defendant
                                                    LORENZO AMADOR
16                                                  (authorized by email on May 14,
                                                    2020)
17
     Dated: May 14, 2020                            /s/ ROGER D. WILSON
18                                                  ROGER D. WILSON
19                                                  Counsel for Defendant
                                                    JOSE WILSON NAVARETTE-
20                                                  MENDEZ
                                                    (authorized by email on May 14,
21                                                  2020)
22

23

24

25

26
27

28
     STIPULATION TO EXTEND MOTIONS DEADLINES;   3
     [PROPOSED] FINDINGS AND ORDER
30
        Case 1:18-cr-00207-NONE-SKO Document 348 Filed 05/15/20 Page 4 of 4

     Dated: May 14, 2020                              /s/ JOHN F. GARLAND
 1                                                    JOHN F. GARLAND
                                                      Counsel for Defendant
 2
                                                      DENIS RODOLFO ALFARO-
 3                                                    TORRES
                                                      (authorized by email on May 14,
 4                                                    2020)
 5   Dated: May 14, 2020                              /s/ NICHOLAS CAPOZZI
                                                      NICHOLAS CAPOZZI
 6
                                                      Counsel for Defendant
 7                                                    SANTOS BONILLA
                                                      (authorized by email on May 14,
 8                                                    2020)
 9   Dated: May 14, 2020                              /s/ ROGER S. BONAKDAR
                                                      ROGER S. BONAKDAR
10
                                                      Counsel for Defendant
11                                                    HENRY BONILLA
                                                      (authorized by email on May 14,
12                                                    2020)

13
     Dated: May 15, 2020                              /s/ DANIEL L. HARRALSON
14                                                    DANIEL L. HARRALSON
15                                                    Counsel for Defendant
                                                      CHRISTIAN HIDALGO
16                                                    (authorized by email on May 15,
                                                      2020)
17

18

19

20                                              ORDER
21 IT IS SO ORDERED.

22
       Dated:    May 15, 2020
23                                              UNITED STATES DISTRICT JUDGE
24

25

26
27

28
     STIPULATION TO EXTEND MOTIONS DEADLINES;     4
     [PROPOSED] FINDINGS AND ORDER
30
